Title: From Thomas Jefferson to Albert Gallatin, 7 January 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Jan. 7. 07.
                        
                        The sale of Dufour’s land appears to have been regular. the purchase too by mr Mansfield is valid in law,
                            and in the Equity of the courts. it is true Mansfield was an officer of the US. but his office was no ways connected with
                            the sale of the lands. had Finlay purchased, it would have been different, because he would have been both seller &
                            buyer: but Mansfield was as much a private citizen as to that sale, as the marshal of Washington would have been, or as
                            any private citizen. it might indeed be a very honourable delicacy in him to relinquish it, but I doubt if sound morality
                            requires it.
                        The opinion on the back of one of the letters respecting the collection of the Direct tax in S. Carolina,
                            signed D.L. seems to be a very sound one, and the application by William Smith to a court of equity, the most
                            extraordinary one I have ever known. the law carefully prescribing the precise procedure in every thing respecting a tax,
                            from the moment of the demand till it is in the treasury, & all in that summary way necessary in tax-gathering, does in
                            effect prescribe what procedure it shall not be subject to, & particularly that it shall not be subject to the dilatory
                            process of the courts. a collector cannot bring an action in a court for a tax, because that is not the remedy the law has
                            provided, and the courts would be filled with these actions, & the people loaded with heavy costs. and é converso the
                            citizen cannot carry the case into a court. it is impossible that judge Bee should sustain the injunction. if he does the
                            remedies are appeal & impeachment. it would be against usage to be amending the law on every error of a single judge.
                            should Bee maintain the injunction, as we have no Atty. Genl. here, we should take the opinion of Dallas, Hay, or other
                            good lawyers. Affectionate salutations.
                    